Per Curiam,
The fifth paragraph of the will of John Snider provides that: “ All notes or other evidences of indebtedness, which may be *363held by me at the time of my death, against any of my children or sons-in-law, shall be treated by my executors as advancements, and deducted from the shares of the respective beneficiaries under this my will.”
This action was brought in the court below by the executor of John Snider, deceased, against John Snider, Jr., who was a son of the testator, upon a note for $2,000, dated May 7, 1883-
The clause of the will above quoted is as clear as language can make it, that the note in question is to be treated by the executors as an advancement. While a testator may not turn an advancement into a debt, it is well settled that he may turn a debt into an advancement. It was contended, however, that to so treat it would produce inequality, and that there was no-share coming to John Snider, Jr., from which this advancement could be deducted. All this is outside of the case stated. If inequality is the result, it is neither the fault of the court below nor of this court, but the responsibility therefor must rest with the testator himself. Aside from this, we cannot know that he did not intend to create this very inequality.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.